 INDEPENDENT RAPID TRUCKING367Stanley Levinson d/b/a Independent Rapid TruckingandGeneral Truck Drivers,Chauffeurs and Help-ers Union Local 692, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America.Case 21-CA-9946November 20, 1972DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSKENNEDY AND PENELLOOn February 14, 1972, Administrative Law Judge 1Allen Sinsheimer, Jr., issued the attached Decision inthisproceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and theRespondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, andhereby orders that Respondent, Stanley Levinsond/b/a Independent Rapid Trucking, Long Beach,California, its officers, agents, successors, and as-signs, shall take the action set forth in said recom-mended Order.1The title of "Tnai Examiner" was changed to "Administrative LawJudge" effective August 19, 1972.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALLEN SINSHEIMER, JR., Trial Examiner: The aboveproceeding was heard at Los Angeles, California, Septem-ber 16, 17, and 18, 1971. The complaint' issued May 28,1971,2 alleges violation of Section 8(a) (1), (3), and (5) ofthe Act.The principal issues are: (1) whether the Respondentengaged in acts and conduct tantamount to recognition oftheUnion and subsequently withdrew recognition (oralternately whether it became obligated to recognize theIAn original charge wasfiledApril 14, 1971, and an amended chargeApril 15, 1971.2An amendment to the above complaint was issued on June 9, 19713Ruling was reserved concerning an offer as an "admission" of anUnion); (2) whether it engaged in certain acts in violationof Section 8(a)(1) of the Act; (3) whether it violated Section8(a)(3)by terminating its relationship withWallaceMackinga whom the General Counsel claims to have beenan employee and the Respondent asserts to have been anindependent contractor; and (4) whether a strike whichoccurred was an unfair labor practice strike.Upon the entire record including my observation of thewitnesses and after due consideration of the briefs of theGeneral Counsel and Respondent, I make the following: 3FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTDuring the last fiscal year, a representative period,Respondent performed services valued at approximately$35,000 for branches of the United States Governmentdirectly related to national defense.During the sameperiod Respondent performed services valued in excess of$50,000 for customers within the State of California eachofwhom annually purchases and receives goods andmaterialsvalued in excess of $50,000 directly fromsuppliers located outside the State of California. Respon-dent does not deny and I find that it is engaged incommerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is undenied and I find that General Truck Drivers,Chauffeurs and Helpers Union Local 692, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, herein called the Union, is a labororganization within the meaning of the Act.IN. THE ALLEGED UNFAIR LABOR PRACTICESA.Introduction and Alleged 8(a)(5) AllegationsIn the latter part of February 1971 evidently prior to thecommencement of the Union's organizational activities orwithout knowledge thereof Stanley Levinson, the ownerand operator of Respondent, called his employees togetherat what was called the "forklift" meeting since it took placenear the forklift. Most of the employees were present alongwith Levinson and Gerald Fay, the operations managerand an admitted supervisor. Levinson announced that theemployees could no longer have breakfast on companytime since they had been abusing the privilege. He thenasked if the employees had any gripes and a number ofmatters arose including raises and the issue of jobassignments. Levinson explained that he tried to equalizethe amount of time the employees worked each week andemployee Haynes said he would prefer a seniority system.Levinson said he would think about it. Other mattersrelating to profit sharing, Christmas bonus, free loans, andhospitalization were discussed.Union organizational activities began about February21, 1971, when Gunder Hansen, business representativeaffidavit of the alleged discrimmateeWallace Mackinga. It is herebyreceived as such since alleged discrimmatees are considered in certainrespects as if "parties," particularly in the case of sequestration of witnessesand where they file charges, etc.200 NLRB No. 58 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDand organizer for the Union, was contacted by MerlinBreland, an employee. By the beginning of March theUnion received by mail nine signed authorization cardsrepresenting all the employees except Wallace Mackinga.An issue is whether he was an employee or an independentcontractor.About the beginning of March a meeting was held at theunion office at which were present Hansen, James Cowan,a businessagent, and most of the employees. Hanseninformed the employees he was going to talk to Levinsonto demand recognition. Hansen asked them whether, ifLevinson refused, they would strike for recognition andthey indicated they would. Hansen said that he had alsomentioned the possibility of going to the Board whichcould involve an election. Although Hansen may havementioned the latter there was no particular considerationgiven to it, The employees who testified either had norecollection or recalled only that the subject was men-tioned. The emphasis was on striking for recognition in theevent of nonrecognition.Thereafter Hansen went to Levinson's place of businessto present him with the Union's demands. Hansen testifiedhis recollection was that this was March 17. Levinson andPatty Sherman, his office manager, who was present,placed the time as of March 24. Levinson predicated thisupon the, fact that Sherman was there and that on the 17thshe was out shopping for a birthday present for her sonwhose birthday was that day. It also appears from thesequence of events that the date was probably March 24and I am accordingly crediting Levinson and Sherman'stestimony thiat the meeting was on the 24th.Present at this meeting were Hansen, Levinson, andSherman. Hansen testified he introduced himself, informedLevinson that the majority had signed cards and demand-ed recognition.4 According to Hansen, Levinson askedhow he knew the Union had a majority. Hansen took thecards out and laid them near Levinson's desk and said hehad cards signed by the majority. Levinson then instructedMrs. Sherman to pull out a list of Respondent's employees.According to Hansen she put the file in front of Hansenand pointed out the employees under discussion.Hansenwent down the list, then reported that the majority hadsigned cards. There is some dispute as to how close thecards were to Levinson at this point and whether they wereface down or up. Hansen testified that they were face upand within Levinson's reach. Levinson first testifiedHansen put the cards on a counter about 3 feet from himface down. Subsequently Levinson said he couldn't seewhether the cards were up or down since he didn't have hisglasses on. Patty Sherman said that they were about anarm's reach from Hansen and beyond Levinson'sarm'sreach, unless he rolled the chair over, and that they wereface down.There is no question that Levinson did not look at thecards. There is a dispute about whether Levinson asked tosee the cards and was refused. Levinson said he asked tosee the cards and that Hansen stated he was not permittedto show them. Sherman also testified that Levinson askedto see the cards and Hansen said he couldn'tbut a thirdparty "could come in and be there if he wanted to look atthem." Hansen denied that he refused to let Levinson seethe cards. Levinson asserted that he told Hansen he did notbelieve his employees had signed cards. Mrs. Sherman didnot specifically testify as to this latter but did testify as setforth concerning Levinson's requesting to see the cards.Hansen denied that this was the case. Levinson testified insome detail that Hansen said he had the majority of thecards which he wouldnotshow him, that he (Levinson)said, "Well, how do I know that my employees signed thesethings?" and that Hansen responded, "Well, we can call animpartial third party in here, suchas a ministeror a priest."Levinson responded, "How about a rabbi?" to whichHansen laughed and said, "A rabbi is all right." Levinsonthen said, "I don't believe that my employees signed this,becausewe have always had anopen line of communica-tion, and this is the first time I have heard of this thing."Levinson thereupon testified he said to Sherman, "Pull thepayroll records and ask Gunder if he recognizes thenames."Hansen was asked, "Didn't you tell him that he couldnot look at the cards because only a third party could doso?" Hansen responded,"He has a right to look at them atany time he wants to look at them."Q.That is not my question.A. I told him that he could look at them anytimehe wants to.Q. In fact, didn't you tell him that a priest orclergyman would have to look at them?A. If he wanted to do it that way-if he wanted athird party;it isup to him.Q. In fact, he told you that maybe a rabbi would beas goodas a priest.A.There is nothing wrong with that. I don'tdiscriminate them.Q. Is your testimony now-as you sit here now-that you did not tell him he could not look at the cardsunless a third party was present?A. I never told him he couldn't look at them.Whatever else the foregoing may reflect it appears therewas doubt indicated by Levinson concerning the cards anddiscussion with respect to a third person looking at them. Itis not clear why there would have been any discussion as toa third person were the cards immediately available toLevinson as Hansen claims and Levinson and Shermandeny.While there may be a question as to why Hansenwould set the cards down if he didn't intend Levinson to4 It was stipulated and I find that "all employees employed byRespondent; excluding office clerical employees, professional employees,guards, and supervisors as defined in the Act" constitute an appropriateunit.Itwas also stipulated and I find that as of March 24, 1971, there wereeither 9 or 10,persons in the appropriate unit depending on whether or notMackinga was an employee or an independent contractorAuthorization cards of all 10 (including Mackinga) were received inevidence, 8 dated in February 1971, 1 dated March 6, 1971, and 1 forMackinga datedMarch 24, 1971.Itwas stipulated and I find that theemployees in the unit as of April 12, 1971,the first day of a strike were thesame as those on March 24,1971. Itis clear and I find that at the time of themeeting on March 24 and at all times material a majority of employees inthe appropriate unit had executed cards designating the Union as theirrepresentative. INDEPENDENTRAPIDTRUCKING369look at them, I note that they were not placed onLevinson's desk but on a counter within reach of Hansen.5Itappearsmore probable and I conclude that thediscussion as to a third person (in part corroborated byHansen) came about as testified to by Levinson. Apparent-ly nothing came of the third person discussion as Hansenthereafter checked a list of employees and according toHansen asserted he had cards for "just about everyone ofthese employees." According to Levinson, Hansen said,"Yes, Stan I have got them all" and that he replied, "Well,Idon't believe you have got them all," and Hansen thenasked him to sign a recognition agreement.In any event it is clear that: Levinson didnotlook at thecards; Levinson did ask Sherman to furnish a payroll list;Hansen did look at the list and state that he had "abouteveryone" or "them all"; and also at some point Hansengave Levinson a recognition agreement and asked him tosign it (which as set forth post Levinson did not sign).Levinson, according to Hansen, asked what kind ofcontract he proposed. Hansen proposed the standardcontract. Levinson said if he had to pay union wages hewould go broke. Hansen replied that under certainconditions there could be some relief from the provisionsof the standard contract. There was then some discussionas to the basic economic provisions with Levinson drawingout of his desk a copy of a union contract which he had.Hansen said that in response to Levinson's questions hetold him the cost of wages, health and welfare, prescrip-tion,dental, and pension plans. In connection with thepension plan, Hansen explained some relief could be givenhere and possibly a delay in implementing the plan.According to Hansen he gave Levinson copies of thecontract, health and welfare brochure, dental brochure,and prescription brochure and then Hansen telephoned hissecretary to get the exact cost of the health and welfare,dental,and prescription plans and he conveyed theinformation to Levinson. After some discussion of othermatters, themeeting ended.Hansen suggested thatLevinson read the contract and brochures and said hewould call in about a week to set up another meeting towhich Levinson agreed.As set forth, during the course of the meeting Hansenpresented Levinson with a recognition agreement andagain asked Levinson to sign it at the end of the meeting.Levinson said he wouldnotsign anything without talkingto his attorney and that he would advise Hansen of whatthe attorney said. There is no question that Levinson didnotagree to sign a recognition agreement at this or anytime and, in fact, said he would sign nothing without hisattorney's approval. Hansen testified that he specificallyasked Levinson to ',sign the agreement but that Levinsondid not sign it. Hansen testified that about midway duringthemeeting, ". . . I wanted him to understand that thiswas merely a letter of recognition. He was not signing acontract.That we would have to-by law-take theproposals to the employees, such as this." According toHansen, Levinson said he would not sign because "hewanted to consult with someone...: . Hansen furthertestified, "He said he was going to have to have time to sitdown and read the contracts and everything else, becausehe didn't want to sign anything without full knowledge."Hansen denied that Levinson said he would call hislawyer and call him the next day. Subsequently Hansentestified, "He might have said he was going to call. Hewasn't going to sign until he talked this over with hislawyers, and he wanted time to read. He also wantedtime-he didn't have time; very busy man; didn'twant-he wanted to read the contract and all thosebrochures. I don't blame him." Hansen also stated thatwhen he left the office he told Levinson to read thecontract and brochures and told Levinson he would beback in a week and would give him a call. Hansen deniedreceiving a call from Levinson then or at any time but saidhe called Levinson a week or 10 days after the meeting.Hansen was subsequently asked:Q.At anytime during this meeting did he tell youthat he would recognize the Teamsters Union?A.No, he did not.Q.Or that he would sign that form?A.No.Following the meeting, Levinson testified and Shermancorroborated, that he expressed doubt to her aboutwhether the employees had signed authorization cards.Shortly thereafter Levinson went out behind the warehousewhere employee Ron Wilson was working on a trailer. HeaskedWilson if he had signed an authorization card andWilson answered that he had and all the men had signed.Levinson testified that shortly after the meeting, "I said Iwas probably going to sign a contract eventually. Q. Whodid you say that to? A. I don't know. Several people in theplace."VirginiaWilson, who worked in the office, testified thatshe asked Levinson "What was going to happen and hesaid that he was going to sign the contract because the guyshad filled out cards and he wanted to first talk with hisattorney and his accountant, because it would be foolish ofhim to sign something when he didn't know exactly whatwould happen, you know. He had to know exactly wherehe stood and I agreed.... .At the meeting of March 24 it was understood thatLevinson and Hansen would meet again. Levinson toldHansen he would call him after he consulted with hisattorney. Levinson attempted to reach his attorney but wasunsuccessful and testified he called Hansen and informedhim that he had not been able to reach his attorney butwould contact him as soon as he had. Hansen deniedreceiving such a phone call. Levinson did reach hisattorney who told him he was not familiar with labormatters and referred him to another attorney who was alsounfamiliarwith labor relations. Thereafter Levinsoncontacted Mrs. Gladys Selvin, a labor relations consultantand representative, and arranged to meet with her on themorning of April 6.In the meantime Hansen telephoned Mrs. Sherman andtestified without denial by Mrs. Sherman that he had twotelephone conversations with her either the same day or onsuccessive days and it was agreed Hansen would meetLevinson again on March 30 at 2 p.m. Hansen and Cowan5However, the recognition agreement was placed by Hansen onLevinson's desk. 370DECISIONS OF NATIONALLABOR RELATIONS BOARDwent to the plant at 2 o'clock on March 30 (or 31) andtestified that upon arriving at the plant they went to acatering truck parked nearby and Mrs. Sherman came outand told them Levinson would not be able to keep theappointment. Mrs. Sherman then said Levinson had said toset up a meeting for April 6 at 2 p.m. Hansen agreed tomeet Levinson at that time.In the meantime, as set forth, Levinson met with Mrs.Selvin on the morning of April 6. Hansen and Cowanarrived at the plant at 2 p.m. that day and went to theoffice.Mrs. Sherman presented Hansen with the businesscard of Mrs. Edwin Selvin, the aforesaid labor relationsconsultant, and said that if he had any business with theRespondent he was to contact Selvin.Before leaving the premises Hansen made a call fromRespondent's telephone to Mrs. Selvin. Hansen contendsthat he told her he was a business representative of theUnion. Selvin and Sherman testified that Hansen said thathe was an employee. However, it appears that Selvin in thecourse of the conversation at least understood that theUnion was seeking recognition. Also, during the discussionit is evident that the word "election" was being used byHansen and Selvin. Hansen testified he told Selvin he hadamajority of cards and was demanding recognition.According to Hansen, Selvin expressed doubt concerningtheUnion's having a majority of signed cards and that ifhe wanted recognition he would have to go to the Boardand through its processes. Hansen said he then requestedSelvin to agree to "a vote today." According to Hansen,Selvin refused stating she was in a hurry and was going tothe Board. Mrs. Selvin testified she had a call from a manwho identified himself as an employee who told her heunderstood she thought there should be an election andsaid, "Come on down; we will have an election. We willhave an election any time." Selvin testified she suggestedhe file a petition for an election and that it would be betterto have an election because "you claim you represent allthese people."Sherman testified that before Hansen and Cowan left,Hansen said he wanted to talk to Levinson and that therewould be a strike against Respondent if he did not talk toLevinson. On April 8 or 9, Hansen telephoned Ron Wilsonand told him Respondent refused to recognize the Unionand to find out if the employees still were willing to strikefor recognition.Wilson talked to the employees aboutgoing on strike and informed them there was going to be astrikebecauseHansen was having problems gettingRespondent to bargain with the Union. About April 10Hansen calledWilson.Wilson said he talked to someemployees and they still wanted to strike for recognition.Hansen told Wilson the strike would start Monday, April12, on which date a strike commenced.Prior thereto shortly after the meeting of March 24,Levinson put into effect a "seniority" method of assigningemployees instead of the one he had been using. This hadbeen an "equalization" method. Because of the skills orlack of skills and qualifications with respect to driving andotherwork requirements, it appears that there wasprobably not a great deal of difference in the effect of thedifferentmethods since seniority could not be literallyfollowed in any event. This utilization of "seniority" was ineffect for approximately 10 days and ceased April 6because Selvin had advised Levinson that he was to makeno changes in the working conditions.As previously indicated there had been some discussionabout desire for seniority at the "forklift" meeting.Levinson testified that he had put the seniority into effectbecause he had been thinking about it; he had read theunion booklet:...And apparently, to the best of my knowledge,I thought that I'm going to have to comply with someof these things that the Union came through andproposed to me at that meeting with Hansen, and thatis to the best of my knowledge, sir.ss**:Iwould think I could say that perhaps Mr. Hansen'svisit, and reading the book over, were a corroboratingfactor to instituting the seniority system.The General Counsel argues in essence that Levinsonhad at the meeting on March 24 by discussing the contractand going over provisions, including Hansen's calling hisoffice for more detail concerning pension aspects, in effect,recognized the Union even though it is undisputed thatRespondent wouldnotsign a recognition agreement oranything without legal advice. The General Counsel'sargument necessarily includes a contention that anyquestionLevinsonmay have had as to the Union'smajority was negated by Hansen's checking the list ofemployees, by Levinson subsequently questioning RonWilson who said everybody had signed, and by Levinson'sconduct allegedly indicative of recognition of the Union,such as his stating to several people that he was "probablygoing to sign a contract eventually," and his purportedlyinforming VirginiaWilson that he was going to sign acontract,but first had to talk with his lawyer andaccountant.The General Counsel also contends that Levinson led theUnion to believe he was going to negotiate and caused it todelay in resorting to other methods of establishing majoritystatus.However it appears that Levinson was seekingadvice from an attorney, that he had contacted twoattorneys, neither of whom could advise him as to labormatters and that he then did retain Mrs. Selvin. Whether ornot he called Hansen as he claimed, it appears that onMarch 30 or 31 after Sherman had evidently arranged anappointment, that Sherman told Hansen on his arrival thatLevinson was unavailable for business reasons and madean appointment for 2 p.m. on April 6. On that morningLevinson had arranged for Selvin to represent him andinstructed Sherman to refer Hansen to Selvin, whichresulted in the telephone conversation referred tosupra.From the foregoing General Counsel presents anarguable contention but to thecontrathe record isspecificthat Levinson hadnotrecognized the Union and had raisedquestions as to the Union's majority and representativestatus. It is also evident that Levinson was somewhatconfused by the situation. His statements that he "proba-bly was going to sign a contract eventually," while at thesame time he was asking questions about union member-ship, together with his pursuit of knowledgeable represent-ation, indicate both lack of understanding and indecision. INDEPENDENT RAPID TRUCKINGAs set forth, it is clear that at no time did Levinson lookat the cards which Levinson testified Hansen said he wasnot permitted to do, that the discussion as to having a thirdparty look at the cards lends support to the conclusion thatLevinson was not free to look at the cards, that Levinsonatno timeadmitted or acknowledged that the Unionrepresented a majority, and that he didnotrecognize theUnion. Further it is evident upon Mrs. Selvm's acceptanceof representation of the Respondent that she had suggestedto Hansen that the processes of the Board be followed withan election conducted by the Board.The situation would accordingly appear to come withinthe ambit of the more recent Board cases which in effecthave said that the Board would find an 8(a)(5) violationwhere there was bothadmittedemployer knowledge ofmajority status and the absence of any evidence that theemployer was willing to resolve any lingering doubts ofmajority status through election procedures, but wherethere appear to be doubts as to majority status and/orwhere the employer appears willing to resolve any doubtsof majority status through the election procedures, that theBoard absent substantial unfair labor practices would beunwilling to find an 8(a)(5) violation. SeeLinden LumberDivision, Summer & Company,6190 NLRB No. 116, wherethe majority of the Board said:The facts of the present case have caused us toreassess thewisdom of attempting to divine, inretrospect, the state of employer (a) knowledge and (b)intent at the time he refuses to accede to a uniondemand for recognition. Unless, as inSnow & Sons,theemployer has agreed to let its "knowledge" of majoritystatus be established through a means other than aBoard election, how are we to evaluate whether it"knows" or whether it "doubts" majority status? And ifwe are to let our decisions turn on an employer's"willingness" to have majority status determined by anelection, how are we to judge "willingness" if the recordis silent, as inWilder,or doubtful, as here, as to justhow "willing" the Respondentis infact?We decline, insummary, to reenter the "good-faith" thicket ofJoySilk,2which we announced to the Supreme Court inGisselwe had "virtually abandoned ... altogether,"id., 594.2Joy Silk Mills,Inc, 85 NLRB 1263, enfd. as modified 185 F.2d732.These considerations lead us to the conclusion thatRespondentshould not be found guilty of a violation ofSection 8(a)(5) solely upon the basis of its refusal to acceptevidence of majority status other than the results of a Boardelection.We repeat for emphasis our reliance here uponthe additional fact that the Respondent and the Unionnever voluntarily agreed upon any mutually acceptable andlegally permissible means, other than a Board-conductedelection, for resolving the issue of union majority status.Bysuch reliance we recognize and encourage the principleof voluntarism but at the same time insure thatwhenvoluntarism failsthe`preferred route" of secret ballot371elections is available to those who do notfind any alterna-tive route acceptable.[Emphasis supplied.]Itappears herein that Respondent both had somequestion as to the Union's majority and that it hadindicated a willingness to resolve this through the Board'sprocesses.On that basis I find no violation of Section8(a)(5) ofthe Act.The next question is whether or not the employerengaged in such unfair labor practices as to justify aremedy under theGissel7concept. This could depend onthe resolution of the other allegations in the complaintwhich will be discussed hereafter.However, to the extent Ihereafter am finding any violations,I do not consider suchwould supporta Gisselremedy and accordingly concludethat such remedy is inapplicable herein and find noviolation of Section 8(a)(5) on the basis thereof or anyother basis.On the basis of the foregoing findings I also find that thestrikewhich followed nonrecognition was not an unfairlabor practice strike.B.AllegedActs ofViolationof Section8(a)(1)One of the alleged acts of violation of Section 8(a)(1) isthe claimed interrogation of Wilson set forth above. Underthe circumstances and on the basis of the cases I concludethat this one incident where Levinson asked Wilson aboutjoining the Union would not be such interrogation as to beviolative of Section 8(a)(1) and I so find.With respect to the adoption of the seniority policyinstead of the equalization method of assigning work, (1) itwas only in effect about 10 days and (2) there does notappear to have been any substantial effect therefrom. Iconclude that insofar as such may be deemed a violation itshould be viewed as of insufficient impact to warrant afinding of violation and I accordingly make no suchfinding.The third instance of alleged violation of the Actconcerns the taking of pictures.There is some controversyas to whether Levinson or Hansen started taking pictureson the opening day of the strike while the pickets were outin front.Thereis no question that Hansen had a cameraout and Levinson had a camera and that Levinson took apicture of Hansen and the employees,also that Levinsonfeigned the taking of several more pictures that day and inaddition on the next day. Levinson testified as follows:Q. (By Mr. Hibner) Mr. Levinson, why did youtake the picture?A.Because it was a big joke. We were retaliatingagainst Hansen for taking my picture.Everybodywas laughing,so I went out and Itold thegirls, I said, "Let me take a picture of this guy jokingaround."So I took the picture.Q.You were kind of mad at Hansen that day, wereyou?A. I don't get mad. I was angry.Levinson added he was angry:A.Because I believe he was harassing me, making6CompareArthur F. Derse, Sr,President,and WilderMfg Co.,Inc.,1857N.LR.Bv. Gissel Packing Co.,395 U.S.575 (1969).NLRB No. 76. 372DECISIONSOF NATIONALLABOR RELATIONS BOARDthat loud music in the car, of which I have a tape, if youwant it to be offered in evidence.Respondent also argues that the pickets were evidentlysmiling, that Levinson knew all of them, that the Unionwas playing, very loudly, a number of Tennessee ErnieFord's called "Sixteen Tons," that Hansen was honking ahorn at times, and that the police had been called becauseof complaints of others. Respondent contends that underall the circumstances there could be no substantial coerciveeffect from the picture taking (or feigned taking) byLevinson. To some extent this may be true but neverthelessLevinson did not have any apparent valid justification fortaking pictures such as in pursuit of an injunction, sincethere does not appear to have been any activity occurringor which could be used for such purpose. I accordinglyfind that the picture Levinson took and the feigning ofpictures was in violation of Section 8(a)(1) of the Act asalleged.Employee Richard Haynes testified:Q.Would you please describe what you and Mr.Fay said to each other?A.Well, he told me that he would be glad when allthiswas over, and he asked me if I wanted to talk toStan, and he said that he had heard that some of theguys wanted to talk to Stan.And I said no, that I didn't. I said that as far as Iknew, nobody else did either.He told me that Stan was making a package deal orsomething for us, with certain benefits, such ashospitalization plan and holidays-paid holidays, andloan privileges up to $200.Then he asked me-he said, "Are you sure you don'twant to talk to Stan?"I said, "No, I don't have anything to say."Fay denied this conversation but admitted that he didask Ignacio Hidalgo and Wallace Mackinga if they wouldlike to talk to Stan to try to work out an end to the strike.Fay explained that the reason for talking to Hidalgo andMackinga was that he had heard rumors that the menwanted to talk to Stan (Levinson). Fay said they werewilling to talk but Stan wouldn't talk to Mackinga. Fayalso said he was at the"forklift"meeting. He admitted "Itried to get meetings together with Stan and the men, to tryto break this thing up and go back to work, get them backto work." I find the latter inconsistent with his denial of hisconversation with Haynes and accordingly credit Haynesand find that Respondent thereby sought to bargain ordeal with the employees at a time and under circumstanceswhereby such conduct violated Section 8(a)(1) of the Act.C.The Termination of Wallace MackingaMackinga worked as an employee from February tosometime in December 1969. Respondent was in theprocess of developing its overseas business and Mackingaworked in part on that prior to December 1969 and also onother jobs and work of the'Company. He was then underthe supervision of Gerald Fay, the operationsmanager.Mackinga was paid hourly and was clearly an employeeduring this time. There is some dispute as to the extent oftime he devoted to the overseas work prior to December.There is no question that after December when Mackingaallegedlybecame an independent contractor that theoverseaswork was performed almost entirely by himalthough Levinson said that Mackinga got the "cream" ofthe work with the rest left for the Company to take care of.The pertinent facts with respect to Mackinga's employ-ment before December and after are as follows:On the morning of April 12, 1971, Levinson testified thathe arrived and remarked that Wallace Mackinga had failedto deliver the goods in his truck.Mackinga said the truckwould be picketed if he delivered the goods. Levinson,pursuant to instructions from Mrs. Selvin,asked Mackingaagain to makethedeliveryandMackinga refused.Levinson then informed him that their relationship wasterminated.Mackinga was accordingly terminated andthereafter the overseas work performed by him washandled primarily by employee La Fortune.As set forth,the issue is whether or not Mackinga was anemployee or an independent contractor.Mackinga beganemployment for Respondent in February 1969 and fromthat time until December as stated,there is no issue orquestion that he was an employee.He was hourly paid,received paid holidays,filled out a timecard, was subject toovertime,andwithholding and social securitywerededucted from his pay. He was covered by workmen'scompensation and used and operated equipment owned byRespondent which paid all of the expenses in connectionwith the equipment. During the period of February 1969 toDecember 1969, Mackinga hauled containerized cargo toand from port,called"overseas"cargo, and in additionperformed work in driving,packing, and loading of loosehousehold goods.Respondent was then in the process of developing itsoverseas business. There is some dispute as to how muchwork Mackinga performed on the overseas work prior toDecember 1969. According to him he was so engaged amajority of his time and he did most of this work.According to Operations Manager and Dispatcher-Super-visor Gerald Fay, the work wasequallydivided among fourpeople-Mackinga and three other drivers.In any case, Fayselectedthedriver toperform the workandassignedthe truck.Mackinga or the person assigned tothe work was then informed by Kermit Haines of the jobsto be done and Mackinga and Haines jointly worked outMackinga's schedule for performing those jobs. AlthoughMackinga testified that other employees only did containerwork in 1969 when the workload was too much for him, aswill appear there is aninconsistencytherein,since Mackin-ga testifiedthatafterhe became a lease operator (inDecember 1969), although the overseas work hadincreasedsubstantiallythat he performed almost all of it.WhileMackinga may have performed more of the work thanothers in 1969,itisevident and I conclude that asubstantial amount was then being regularly performed byother employees.In 1969 while admittedly an employeeMackingareceived pay of $7,731 and the highest paid employee,Adkins,received about $8,333.Mackinga in the past yearhad a gross income of$28,000with a resultant netsubstantially higher than before.Mackinga had indicated to Levinson that he would liketomake more money and be an independent operator and INDEPENDENT RAPID TRUCKINGLevinson who considered Mackinga to be an ambitiousperson agreed to an oral lease operator relationship.Pursuant to that relationship under an oral agreementMackinga made a down payment of $1,000 and was to payoff the balance as he was able to on a truck and trailer thenowned by Levinson at its fair market value. During theinterval and throughout the relationship Levinson retainedthe title certificates until the truck was paid for, this wasobviously for payment. Another reason was that Levinsoncarried the insurance on the truck which was substantiallyless expensive as part of a group than it would have beenforMackinga to buy it individually. The truck continuedto have removable signs containing the name Stan's Vans.Employees generally wore uniforms. Lease OperatorMackinga occasionally wore a uniform but generally worehis own clothes.In connection with his operation of the truck, Mackingacharged some repairs and tires to Respondent's credit butthese were deducted from amounts due and owing to him.Mackinga paid for the oil and gas. There was noworkmen's compensation carried as to Mackinga byRespondent. Mackinga did not receive overtime nor puncha timecard, nor was withholding tax, social security,unemployment, or other taxes deducted from amounts duetoMackinga. Mackmga filed and paid an estimated tax.Pursuant to his agreement he billed the Respondent at arate of 65 percent of the gross revenue received byRespondent for the jobs Mackinga performed. Mackingareceived payment from the Respondent in the forminitially of a drawing account of $100 a week subsequentlyincreased against his invoices to take care of certaincurrent expenses but also received payments from Respon-dent in connection with Mackinga's invoices when Res-pondent had collected from the persons for whom serviceshad been performed.During the time that he was performing services as leaseoperator,Mackinga had no connection with Fay andworked solely on overseas commodities and shipments.Mackinga performed almost all of this work except for asmallnumber of items which apparently were notworthwhile, but which Respondent continued to take careof.Although Mackinga testified he did not turn down anywork, Levinson testified as set forth that Mackinga got the"cream" of the work and Respondent had to handle someunprofitable work.With respect to the handling of his work, at firstMackinga continued to work with Haines in the schedulingof the work and subsequently with Lynn Benson whosucceeded Haines. According to Mackinga the relationshipwith Haines was about the same afterward except he didhisown routing. In other words they worked out thescheduling together and he did his own routing. Mackingatestified concerning his work relationship and the schedul-ing as follows:Q.All right.You would pick your own jobs though, wouldn'tyou?A.-We would set up the runs. I didn't necessarilypick my jobs, no.Q.You together would-373A.Together we would set the runs up so we wouldaccomplish the most work with the least amount ofequipment.Q.And also you wanted to make sure if possiblethat you could haul materials both ways on runs so thatitwould be more profitable to you?A.More profitable to both of us; right.Subsequently he stated:Q. In fact, didn't you really arrange your ownschedules except when Lynn would occasionally tellyou that a shipment was particularly important, andyou would then do this job first?A.With Lynn I would arrange and set up the runs.Without her I couldn't do it. Without her I wouldn'tknow what was available or what was-what were thejobs that we were able to run, you see.***Q. (By Mr. Hibner) Wouldn't Lynn tell you whatjobs there were and then you would make up aschedule?A.We worked the schedule out together.He was then shown an affidavit he gave the NationalLabor Relations Board. The affidavits in pertinent partreads:Iwas not dispatched by Jerry Fay. Lynn Benson,who handled orders of overseas commodities, wouldshow me the orders. I would arrange my own schedule,except that she would occasionally tell me that ashipment was particularly important, and I would thendo that job first.Mackinga thereafter testified:THE WITNESS: There are times when you can set upyour own schedule, if the workload wasn't such thatyou were overburdened.But then again, if there was a great workload, thenwe would set it up to the best benefit of moving thecargo.TRIAL EXAMINER:Were there any differences be-tween you as to whether you would make one stop firstand then another, or pick up something first and thenanother? Did that arise?THE WITNESS: No, it didn't.She might let me know that a certain portion of theshipment had to be picked up, if there was too much torun in one load, or something of that nature.Q. (By Mr. Hibner) That is what you meant by"particularly important shipments," didn't you?A.Well, there are different types of importantshipments.Q.Some that needed special handling?A.Yes.Q.There would be some time pressures to have thestuff moved?A.Yes.BeforeMackinga was a lease operator all of his tripsappeared on the dispatch book and Respondent knew from8Previously received as an admission in fn. 3. 374DECISIONSOF NATIONALLABOR RELATIONS BOARDitwhere to reach him.Thereafter according to LevinsonalthoughMackinga was not listed in the dispatch bookRespondent did have "control"copies of their bills oflading and could figure what the run was and"call aheadand leave a message to contact us, in case we had got workin the outlying areas to bung back."While an employee, Mackinga had to give a customer aquality control sheet to fill out and report on his efficiency,but after he became a lease operator these forms were notused.Mackinga continued to have a key to Respondent'spremises and go there frequently to pick up and delivercargo from Respondent's premises and to store his truckthere.Some of the principal differences involving Mackinga'swork relationship following the change to lease operatorwere that he: (1) did no work other than overseas work; (2)owned his own truck; (3) took care of his own expenses; (4)billedRespondent at a 65-percent rate for servicesrendered;(5) did his own routing entirely; (6) paid his owntaxes;(7) was subject to no withholding taxes;(8) punchedno timeclocks but controlled his own hours; (9) received noholidays or vacations;(10) was not listed in the dispatchbook;(11)was not subject to quality control reports bycustomers;(12) filed or prepared no logs(as he hadbefore); (13) could select or perform desirable jobs andleave certain less profitable ones to Respondent; (14) couldregulatehisown hours although his workload wasnecessarily a factor therein;(15) received remunerationwhich was evidently much greater;(16) could have donework for others if he carried his own insurance;and (17)was subject to no supervision although as stated there wasa necessary working relationship with Haines and thenBenson in connection with the most effective scheduling ofthework,which would be of mutual benefit to bothRespondent and to Mackinga in maximizing the amountsthat he would make.In connectionwiththe foregoing one question waswhether Mackinga performed work for anyone other thanRespondent,which he did not.Another question waswhether he could have performed work for someone else.According to Levinson,Mackinga inquired about this andLevinson informed him that he could perform work forothers provided he took the name Stan's Vans off the truckand obtained other insurance,since Levinson would notcover him under his insurance.Whether or not a person(namely Mackmga herein) wasan independent contractor as distinguished from anemployee is to be resolvedby applyingcertain basiccriteria to all of the material facts.The Board has stated that the basic criteria involves the"common law right-of-control test under which an employ-er-employee relationship exists when the employer reservesthe right to control not only the ends to be achieved, butalso the means to be used in reaching such ends." Further,theBoard has made it abundantly clear that "theapplication of the test is not a `perfunctory exercise' butdemands a balancing of all the evidence relevant to therelationship." 9In connection with the above I have noted thatMackmgainquired about hisabilityto performwork forother employers.He was told there was no objectionprovidedthe signs were taken off trucks and he obtainedother insurance.Mackinga did not do so.The instantcase accordingly raises a questionof whetheror not a person can be an independent contractor whenperforming services for only one employer.Actually hisfreedom of movement may be as great or greater in suchinstance than where he performs services for severalemployers but one is the dominant employer who can forall practical purposes control his services.In the instant case it appears that Mackinga had morefreedom and more latitude as a lease operator than as anemployeebut could notdo anythinghe wanted and stillmaintain his relationship with Respondent. As a practicalmatter there were necessarily limitationsand he wouldhave to performworkin a certain fashion or there could beno relationship.The same though would appear to be trueinmost independent contractor relationships unless aparticular contractor from either the nature of the businessor the number of contracts could afford to be moreindependent.Independence is a relative term or matter atbest.The cases that deal with this matter include theAetnaFreightLines suprawhere the Board found that the drivershad suchsevere restrictions on what they could do andsuch requisitesfor theirrelationshipthat they could not betreated as independent contractors.The Board thereinaffirmed the Regional Director who said that he reliedparticularlyon the following:...The overalleffectof the ICCregulationsrequiringcomprehensiveemployercontrol over theoperationsof thedriversand ofthe leased equipment;theEmployer'srightto theexclusive possession, control anduse of theleased equipment during the termof theleases,-the fact thata substantialmajorityof the owner-drivershaul almostexclusivelyfor theEmployer;the fact thatall drivers are required to submit employmentapplica-tions,-the fact thatthe Employercanterminate at anytime the lease agreementsif theequipment is notmaintained in good working conditionor ifthe equipmentisnotoperatedto the satisfactionof the Employer;theright of eitherparty toterminate the leasesat will, anytimeafter 30 days;thefact thatpayments made to theequipment ownersfor hauling the Employer'sfreight arefor themostpartunilaterallyset by the Employer;the factthat the leased equipment is required to exhibit theEmployer'sname; and the requirement that driverssubmit logsand physicalexamination reportsto theEmployer." [Emphasis supplied.]ConcurringBoard Chairman Miller stated that he relied onthe following:...Thesevererestrictions on trip leasing, the use oflease terminations as disciplinefor failureto accept loads,the carefullyprescribedtime restrictions on deliveries,thedetailedand uniformlyapplied rules regarding proceduresin the eventof delaysand accidents,and the"how to doit "directionscovering other aspectsof the drivingoperation,allgo well beyond governmental regulatoryrules forthe industry.9AetnaFreight Lines,194 NLRB No. 120. INDEPENDENT RAPID TRUCKING375Furthermore, the payment ofhourly rates fordetentiontime,thepayment ofspecialcashandmerchandise bonuses,and the unilaterally determinedallocationof expenses between Aetna and the driverssuggestthat there are more "employee" attributes andless independence than would be present in a trueindependent contractor relationship. [Emphasis sup-plied.]The instant case (re Mackinga) does not provide for orset forth most of the restrictions indicated in theAetnacaseupon which the Board relied in finding an employeerelationship. Rather it appears to come within the ambit ofthe Board's decisions inSeal Dairy,135 NLRB 76;ReischTrucking and Transportation Co., Inc.,143 NLRB 953; andL.C. Sinor,168 NLRB 467, wherein the Board found anindependent contractor relationship.Although I deem the issue an arguable one I believe thatthedifferencesbetweenMackinga the employee andMackinga the lease operator and the facts appertaining tothe latter are such as to conclude that Mackinga was anindependent contractor and I so find. Accordingly thetermination of his contract by Respondent was not inviolation of Section 8(a)(1) and 8(a)(3) of the Act and I sofind. I shall accordingly recommend dismissal of theallegations of the complaint appertaining thereto.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYemployees as to wages, hours, and working conditions at atimeand under the circumstances set forth above,Respondent violated Section 8(a)(1) of the Act.5.The unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.6.The Respondent has not otherwise violated the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact,conclusions of law, and upon the entire record in the case,itishereby recommended that Respondent, StanleyLevinsond/b/a Independent Rapid Trucking, LongBeach, California, his agents, successors, and assigns, shall:1.Cease and desist from:(a)By photographing, feigning picture taking, orotherwise giving the impression of surveillance of employ-ees.(b)Attempting to bargain or deal with employees as towages, hours, and working conditions at a time and undercircumstances when such would not be proper.2.Take the following affirmative action:(a)Post at his place of business in Long Beach,California, copies of the attached notice marked "Appen-dixA."12 Copies of said notice, to be furnished by theRegional Director for Region 21, shall, after being dulysigned by Respondent, be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(b)Notify the Regional Director for Region 21, inwriting,within 20 days from the receipt of this decision,what steps Respondent has taken to comply therewith.13IT IS FURTHER RECOMMENDED that thecomplaint bedismissed in all other respects.Having found that Respondent engaged in and isengaging in certain unfair labor practices, I shall recom-mend that it cease and desist therefrom and that it takecertain affirmative action which I find necessary to remedyand remove the effects of the unfair labor practices and toeffectuate the policies of the Act.Although I have found certain violations of Section8(a)(1) of the Act, I do not find these of such nature as towarrant aGissell otype of remedy herein. Upon the basisof the foregoing findings and conclusions and upon theentire record in this case, I make the following: IICONCLUSIONS OF LAW1.TheUnion is a labor organization within themeaning of the Act.2.Respondent is an employer engaged in commercewithin the meaning of the Act.3.As found above by photographing and feigningphotography of employees on the picket line withoutjustifiable cause, theRespondent has interfered with,restrained, and coerced employees in violation of Section8(a)(1) of the Act.4.By attempting to bargain or deal directly with10Fn 7 supra.11 In the event no exceptions are filed as provided by See 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.12 Inthe event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the noticereading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."i3 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read."Notify the Regional Director for Region 21, in writing, within 20 daysfrom the date of this Order, what steps the Respondent has taken to complyherewith."APPENDIX ANOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentIWILL NOT bypicture taking, feigning picture taking, 376DECISIONSOF NATIONALLABOR RELATIONS BOARDor otherwise give the impression of surveillance ofemployees.IWILL NOT attempt to bargain or deal withemployees as to wages,hours, and working conditionsat a time and under circumstances when such wouldnot be proper.STANLEY LEVINSON D/B/AINDEPENDENT RAPIDTRUCKINGThis is an official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby anyother material.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Eastern Columbia Building,849 South Broadway, Los Angeles,California 90014,Telephone 213-688-5200.DatedBy(Representative)(Title)